DETAILED ACTION
Elections/Restrictions
1.	This office action is a response to Applicant's election filed on 11/08/2021 without traverse of Group I, claims 1-19 for further examination, however Applicant did not respond to the species election as required in the 09/16/2021 Office Action. During a telephone conversation with John Hilten on 01/07/2022, Applicant elected Species I-2, claims 7-12 to satisfy the species election as required in the 09/16/2021 Office Action. Claims 1-6 & 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 20-27 were cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/27/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 10-12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to	 claim 10, line 3 recites the limitation “the interior volume”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the interior volume” as “the chamber” and consistent with the recitations of claim 7, lines 10-11 regarding the fan. To correct this problem, amend line 3 to recite “the chamber”.
As regards to claim 11, line 4 recites “substantially” which is a relative term and renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b).  For examination purposes, examiner is interpreting “substantially” as may be, may not be, may be close to, or may be much less than or much greater than. To correct this problem, amend claim 11 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to	 claim 11, lines 5 & 8 recite the limitation “the interior volume”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the interior volume” as “the chamber” and consistent with the recitations of claim 7, lines 10-11 regarding the fan. To correct this problem, amend lines 5 & 8 to recite “the chamber”.
As regards to	 claim 12, line 3 recites the limitation “the interior volume”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, 

Claim Rejections
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
7.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 7-12 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Asuke (US 2006/0137213 A1) hereinafter Asuke.
As regards to claim 7, Asuke discloses a solvent removal apparatus (abs; fig 1; clm 1), comprising:
a coating assembly 1 defining a chamber 2, the chamber 2 containing a dispensing unit 4 configured to apply a coating material to a substrate W, a portion of 
a exhaust vent 90 coupled to the coating assembly 1, the exhaust vent 90 defining an exhaust passage 28 between the chamber 2 and the environment external to the coating assembly 1 ([0052]-[0058]; [0081]-[0083]; fig 1-2, 4; clm 1); 
a controller 12 configured to determine an amount of evaporated solvent present in the chamber 2 ([0020]-[0021]; [0024]-[0029]; [0083]; [0087]; [0096]-[0102]; [0114]-[0115]; [0126]; [0136]-[0137]; [0140]-[0141]; fig 1-2, 4; clm 6, 8-10);
a flow accelerating fan pump P in fluid communication with the exhaust passage 28 and configured to remove at least a portion of the evaporated solvent from the chamber 2 ([0058]; [0072]; [0081]-[0086]; fig 1-2, 4; clm 1-2).
As regards to claim 8, Asuke discloses a solvent removal apparatus (abs; fig 1; clm 1) wherein the controller 12 is configured to determine a concentration of evaporated solvent present in the chamber 2 based on ratios and concentrations of the amount of material applied to the substrate W, the evaporation rate of the solvent, the surface area coated on the substrate W, the solvent content of the applied material, and the volume of the chamber 2 ([0020]-[0021]; [0024]-[0029]; [0083]; [0087]; [0096]-[0102]; [0114]-[0115]; [0126]; [0136]-[0137]; [0140]-[0141]; fig 1-2, 4; clm 6, 8-10). 
As regards to claim 9, Asuke discloses a solvent removal apparatus (abs; fig 1; clm 1), wherein the controller 12 is configured to operate the flow accelerating fan pump P in response to the determined concentration of evaporated solvent present in the 
As regards to claim 10, Asuke discloses a solvent removal apparatus (abs; fig 1; clm 1), wherein the flow accelerating fan pump P is disposed within the exhaust vent 90 such that when the flow accelerating fan pump P is actuated, and the flow accelerating fan pump P removes at least the portion of the evaporated solvent from the chamber 2 through the exhaust passage 28 in the exhaust vent 90  to the environment external to the coating assembly 1 ([0058]; [0072]; [0081]-[0086]; fig 1-2, 4; clm 1-2).
As regards to claim 11, Asuke discloses a solvent removal apparatus (abs; fig 1; clm 1), wherein the exhaust vent 90 further comprises a flow passage opening-closing means (valve) 91, the flow passage opening-closing means (valve) 91 being configured to toggle between an open configuration, a partially open configuration, and a closed configuration, wherein in the closed configuration, the flow passage opening-closing means (valve) 91 substantially blocks movement of the evaporated solvent from the chamber 2 through the exhaust passage 28 and to the environment external to the coating assembly 1, and wherein in the open configuration and the partially open configuration, the  flow passage opening-closing means (valve) 91 allows for movement of the evaporated solvent from the chamber 2 through the exhaust passage 28 and to the environment external to the coating assembly 1 ([0072]; [0081]-[0083]; [0101]; [0104]; [0111]; fig 1-2, 4; clm 1-2). 
As regards to claim 12, Asuke discloses a solvent removal apparatus (abs; fig 1; clm 1), wherein the flow accelerating fan pump P is disposed in the environment external to the coating assembly 1 and is configured to remove evaporated solvent from 

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717